Citation Nr: 0632497	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  99-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

2.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

3.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from November 1984 to April 
1988 and from January 1991 to April 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 1998 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied service 
connection for headaches and fatigue, and granted service 
connection with a noncompensable rating for irritable bowel 
syndrome (IBS).  

By rating action in March 2000, the RO increased the 
evaluation for the veteran's IBS to 10 percent, from May 27, 
1997, the effective date of service connection.  During the 
course of the appeal, the veteran's claims folder was 
transferred to the RO in Newark, New Jersey.

Because the increased rating claim on appeal involves a 
request for a higher initial evaluation following grant of 
service connection for IBS, the Board has characterized the 
claim in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).

In February 2005, a personal hearing was held at the RO.  A 
transcript of the veteran's testimony has been associated 
with his claims file.

The appeal of the issues of entitlement to service connection 
for headaches and fatigue due to an undiagnosed illness are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

IBS causes no more than moderate symptoms, including bowel 
disturbance with abdominal distress.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for IBS are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.114, Diagnostic Code 7319 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, for the matter decided in this decision there 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in December 2001, January 2003, and April 2004 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  The claim was readjudicated in a 
June 2006 supplemental statement of the case.  The failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the disability on appeal is harmless 
because the Board has determined that the preponderance of 
the evidence is against the claim for service connection.  
Hence, any questions regarding what rating and effective date 
would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error in the 
timing of the notice was cured with additional notification 
and readjudication of the claim.  The veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, to include the opportunity to 
present pertinent evidence and testimony.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

Criteria
 
As service connection has already been established, it is the 
level of disability that is of concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Still, each disability must be viewed 
in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. 
§ 4.1.  The history of disability is even more important 
where, as here, the veteran disagrees with the initial 
evaluations assigned upon the grant of service connection.  
In such a case, separate ratings can be assigned for separate 
periods of time, based on the levels of disability manifested 
during each separate period of time, from the effective date 
of service connection.  Fenderson, 12 Vet. App. 119, 126 
(1999).

The veteran and his representative contend that the 
claimant's IBS is manifested by symptomatology that warrants 
the assignment of an increased rating.  It is requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Background

At a September 1997 VA examination, the veteran reported that 
he had the onset of gastrointestinal irritation during 
service in 1991 with nausea, acid reflux, diarrhea, and 
cramping abdominal pains.  The frequency was 2 to 4 times a 
week.  A digestive system examination was negative except for 
diffuse tenderness of the abdomen without evidence of 
rigidity.  There was no organomegaly.  X-rays of the stomach 
and duodenum were negative.  

By rating action in January 1998 service connection was 
granted for IBS and a noncompensable rating was assigned from 
May 27, 1997, the date of claim.

At an August 1998 VA examination the veteran reported that 
approximately three months after returning from PGW he began 
noticing various conditions including occasional GI distress 
and various IBS complaints and flu-like symptoms.  

At a February 2000 personal hearing the veteran reported that 
he was first diagnosed with IBS during a VA Persian Gulf War 
(PGW) examination.  He was not presently being treated and 
self medicated with over the counter Pepto Bismol.  

At a May 2002 VA examination, the veteran reported perfect 
health prior to PGW.  Since then has had IBS and diarrhea.  
He was anxious and after breakfast lunch or dinner he has to 
go to the bathroom within 10-15 minutes.  He did not have 
watery diarrhea but semisolid stools with severe abdominal 
cramping and spasms.  He was seen by various doctors in 1996-
1997 and diagnose with IBS.  At the time, the veteran took no 
medication; never underwent a colonoscopy; went to the 
bathroom 2 to 3 times a day without blood or mucus; had 
abdominal cramps on and off; denied nausea or vomiting or 
weight loss; and had a normal appetite.  On physical 
examination it was noted the veteran was well built and 
nourished.  His abdomen was soft and there was mild 
epigastric and periumbilical area tenderness, but no rebound.  
The abdomen was nondistended; rectal sphincter tone was good; 
brown stool guaiac was negative; and there were no external 
hemorrhoids.  The diagnosis was IBS by history.

During a VA chronic fatigue syndrome examination in May 2004, 
the examiner noted the veteran's history of IBS was not well 
defined; but the veteran had 3-4 watery cramping bowel 
movements daily particularly after eating.  He took Imodium 
to decrease frequency.  The examiner noted that the veteran 
was thinly built.  The abdomen was soft with positive bowel 
sounds, and some tenderness to the epigastrium.  The 
diagnosis was history of IBS with symptoms as described.  The 
examiner noted a tendency for fluctuations in the severity of 
the condition; however it was not possible to predict the 
amount of dysfunction in the future.

At a December 2005 VA examination, the examiner noted current 
symptoms including severe epigastric pain which lasted 
approximately 15 minutes, two to three times per day.  The 
veteran had diarrhea about three times per day.  The 
veteran's pain and diarrhea were related to meals.  He denied 
melena, hematuria, and vomiting.  He had been treated with 
medication with no significant improvement.  A recent 40 
pound weight gain was noted. 

At a March 2006 VA examination, the veteran reported 
explosive bowel movements sometimes three times a day.  He 
complained of constipation once every two weeks.  He use to 
take Imodium but it did not help.  After bowel movements he 
has severe pain and rectal spasms.  He denied nausea or 
vomiting; hematuria; melena; or blood or mucus in the stools.  
He lost fifteen pounds since the last examination, but was 
noted to be dieting.  A colonoscopy two years ago revealed a 
spastic colon but normal mucus.  The examiner noted the 
veteran was 10 percent service connected for IBS and had no 
new symptoms since the last VA examination.

Analysis

IBS is evaluated under 38 C.F.R. § 4.114, DC 7319.  Under 
this code, a 10 percent rating is assigned for moderate 
symptoms with frequent episodes of bowel disturbance with 
abdominal distress.  The highest possible rating under 
this code is 30 percent, requiring severe symptoms with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7319.

VA medical records reflect the veteran's treatment for 
gastrointestinal symptoms from 1997 to the present.  Upon 
reviewing the rating criteria in relation to the objective 
clinical findings, the Board finds that the veteran's 
disability picture is most consistent with the currently 
assigned 10 percent disability evaluation, so a higher rating 
is not warranted.  While the objective clinical evidence of 
record shows his IBS causes episodes of bowel disturbance 
with abdominal distress, even perhaps on a frequent basis, 
this degree of severity is contemplated by his current 10-
percent rating under Diagnostic Code 7319.  VA medical 
records dated from 1997 to the present show his complaints of 
GI discomfort to be fairly moderate.  While VA examiners 
noted complaints of severe epigastric pain on both the 
December 2005 and March 2006 examination reports, the 
examiners also indicated that this pain only occurred a few 
times a day.  There is no indication that the veteran's IBS 
caused more or less constant abdominal distress as is 
required for a higher, 30 percent rating.  The Board finds 
that the medical evidence of record identifies symptoms which 
on the whole are more moderate than severe, and episodic 
rather than constant.  Without findings of severe symptoms 
with diarrhea (or alternating diarrhea and constipation), and 
more or less constant abdominal distress, an increased rating 
is not warranted at any point since the effective date of 
service connection.  The veteran's symptoms are most 
commensurate with the currently assigned 10-percent rating.  
See 38 C.F.R. § 4.114, DC 7319.

The Board also has considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  But the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  Concerning this, there has been no showing by 
the veteran that his IBS, standing alone, results in marked 
interference with his employment (meaning above and beyond 
that contemplated by his current schedular rating) or 
necessitated frequent periods of hospitalization.  
His current 10-percent schedular rating is, itself, an 
acknowledgement there will be some measurable degree of 
occupational impairment from the effects of this condition.  
See 38 C.F.R. § 4.1.  There is no indication the veteran has 
been hospitalized for treatment of the IBS, much less on a 
frequent basis.  Any evaluation and/or treatment that he has 
received has been on an outpatient basis, as opposed to as an 
inpatient.  So there are no grounds for referring this case 
to the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).

Here, from the effective date of service connection, the 
veteran's IBS does not result in severe symptoms (other than 
episodic severe epigastric pain for 15-minute periods three 
times a day); there is no evidence of alternating diarrhea 
and constipation; and there is no showing of more or less 
constant abdominal distress.  As such, the disability is 
properly assigned a 10 percent evaluation.  38 C.F.R. §§ 
4.114.  In reaching this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  38 U.S.C.A. § 5107(b).   
Accordingly, the appeal is denied. 


ORDER

The claim for an initial rating higher than 10 percent for 
IBS is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate review 
with respect to the claims for service connection for fatigue 
and headaches, as manifestations of a chronic disability 
resulting from an undiagnosed illness. 

The provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are specific as to circumstances under which service 
connection may be granted on an "undiagnosed illness" basis.  
In pertinent part, the provisions require that the evidence 
must show that the veteran has fatigue and headache symptoms 
that are chronic in nature but cannot be attributed to a 
known clinical diagnosis.  Presently, the evidence with 
regard to the veteran's claimed fatigue and headaches is not 
adequate to render a determination under the aforementioned 
law and regulation.  

The Board notes that the veteran is currently service-
connected for an acquired psychiatric disorder variously 
described as bipolar disorder, major depression, and PTSD 
with anxiety, rated 50 percent disabling.  This disability is 
rated under 38 C.F.R. § 4.130, which notes that symptoms of 
this condition may include fatigability, mental sluggishness, 
somatic complaints, intermittent periods of inability to 
perform occupational tasks, and disturbances of motivation 
and mood.  In addition, the veteran is currently service-
connected for degenerative disc disease of the lumbar spine, 
rated 20 percent disabling; lumbosacral radiculopathy, 
tinnitus, and irritable bowel syndrome, each rated 10 percent 
disabling; chondromalacia, left knee, and bilateral hearing 
loss, each rated 0 percent disabling; and a skin rash of the 
face, rated 30 percent disabling.  His total service 
connected disability is rated 80 percent disabling.  The 
veteran also has several nonservice related conditions 
including various joint pains, muscle aches, and sleep apnea.  
The Board is well aware that quite a number of these 
disabilities may generate symptoms of severe fatigue and 
headaches.  

No medical professional has opined whether or not the 
veteran's reported fatigue and headaches are caused by one or 
more of his diagnosed conditions.  In a September 2005 mental 
health testing examination, the veteran's high scores were 
clustered in the areas of anxiety, somatic focus and 
depression.  In a November 2005 clinical review the examiner 
discussed with the veteran the possibility that, "his 
symptoms were multifactorial, being due to stress and its 
impact on the bodies regulatory systems."   

With only the evidence of record, the Board finds that there 
remains a lack of clarity as to the nature and possible 
etiology of the veteran's claimed fatigue and headaches.  The 
question of whether he has fatigue and headache symptoms that 
are chronic in nature but cannot be attributed to a known 
clinical diagnosis has not been adequately addressed.  
Therefore, in order to afford the veteran every consideration 
with respect to the present appeal and to ensure due process, 
these matters must be remanded for a new examination with a 
medical opinion as to the likely etiology of the veteran's 
headaches and fatigue disabilities.  See 38 C.F.R. § 3.159(c) 
(4).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not so notified.  As remand is otherwise required, corrective 
notice should be provided that informs the veteran how a 
disability rating and an effective date are assigned if 
service connection is awarded, and notice of the type of 
evidence that is needed to establish a disability rating and 
an effective date. 

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should ensure compliance with 
all notification and development action 
required by the VCAA, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for fatigue and 
headaches since separation from service 
in April 1991.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.  This should include any 
outstanding records of pertinent 
treatment the veteran received from the 
VA Medical Centers in St. Petersburg, 
Florida and Newark, New Jersey, from 
April 1991 to the present. 
  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded VA 
examination to determine the nature and 
likely etiology of his claimed chronic 
fatigue and headaches.  The claims 
folders with a copy of this remand must 
be made available and reviewed by the 
examiner.  The examiner should first note 
whether there are corresponding known 
clinical diagnoses for the veteran's 
headaches and fatigue.  If so, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(e.g., a 50 percent or greater 
probability) that such diagnoses are 
etiologically related to service.  If 
not, the examiner should provide an 
opinion as to whether the symptoms in 
question are chronic in nature, even 
though not attributable to a known 
clinical diagnosis.  If chronic symptoms 
are not shown, the examiner should so 
state.  All opinions and conclusion 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.  

4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

5.  Thereafter, the RO must readjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC) and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



___________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


